DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 1-19 are pending.  Claims 1-15 and 18-19 will be examined on the merits.  Claims 16-17 are withdrawn from further consideration

Information Disclosure Statement
The information disclosure statement filed 7/2/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/31/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note, claims 18-19 were listed as 19-20 in the restriction requirement mailed 5/14/21.  Thus, Group I includes claims 1-15 and 18-19, and these claims will be examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite “a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters.”  However, in reviewing the originally filed disclosure, the Examiner was unable to locate any description or explanation how a feature vector is generated from an “intermediate vector.”  More specifically, the disclosure does not set forth an algorithm, equation, or a particular set of steps to define the relationship between “intermediate vector” and the “feature vector,” except to state that the feature vector is created from the intermediate vector.  

Claims 2-15 and 19 inherit the deficiencies of their respective independent claims, and are therefore also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “a plurality of embedding values computed for the at least one anatomical image.”  It is unclear to the Examiner is being referenced by the phrase “embedding values.”  As explained in the rejection under 112(a) the original disclosure does not provide a description of embedding values.  Moreover, the term does not appear to be an established term of art.  
Claims 2-15 and 19 inherit the deficiencies of their respective independent claims, and are therefore also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al (WO 2017173428 A1) 
Claim 1. Cohen teaches a method of selecting patients for treatment, comprising: 
feeding at least one anatomical image of a patient depicting a target tissue, ( par. 178:  the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data; par. 179- NN3 may separate the identified patient data into different categories of information, e.g., raw images, unstructured data (e.g., physician notes, diagnosis, treatments, radiological notes, etc.), numerical data (e.g., blood test results, biomarkers), demographic data (age, weight, etc.) and biomarker velocity).;   and a plurality of non-imaging clinical parameters of the patient into at least one neural network component of a model (par. 169-data from a patient's medical records and other publically available data is provided to a master neural net, wherein the master neural net analyzes the data to predict a 
outputting by the at least one neural network component, an intermediate vector storing a plurality of embedding values computed for the at least one anatomical image, a plurality of values outputted by a dense layer of the at least one neural network component in response to an input of at least some of the non-imaging clinical parameters, and an intermediate value indicative of likelihood of malignancy for the target tissue;  (par. 201-a neural network(s) use clinical data to determine biomarker velocity and determines whether the velocity is indicative of the presence of cancer.; par. 202-neural net extracts portions of images relevant to determining an increased risk of cancer.)
feeding into a classifier component of the model, a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters; ( par. 205-206-assigned weights applied to neural net inputs and predict a % likelihood of having cancer/ patient risk score.) 
selecting patients for treatment according to an indication of likelihood of malignancy in the target tissue outputted by the model. (par. 44- machine learning system may be utilized to determine the best cohort grouping as well as determine how biomarker composite data, medical data and other data are to be combined in order to generate a risk categorization in an optimal or near-optimal manner... The machine learning system yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures)

Claim 3. 	Cohen teaches the method of claim 1, wherein selecting comprises tagging a record of the patient with an indication of recommendation for treatment, for patients having a value indicative of likelihood of malignancy above a threshold. (par. 352-a patient risk score is generated for the patient of likelihood of a nodule being benign or malignant; par. 353-a report is output indicating the patient’s risk. )
Claim 4.	Cohen teaches  the method of claim 1, wherein the at least one neural network comprises a first and second subset, wherein the at least one anatomical image and the plurality of non-imaging clinical parameters are fed into the first subset and the at least one anatomical image is fed into the second subset, wherein the intermediate vector stores outputs of the first and second subsets, wherein the first subset outputs the plurality of embedding values, the plurality of values outputted by the dense layer, and the intermediate value, and the second subset outputs a second plurality of embedding values computed for the at least one anatomical image and a second intermediate value indicative of likelihood of malignancy for the target tissue. (see par. 178-180:  by providing a sufficiently large number of training data sets in which known medical data of specified types are presented to the neural net, and by progressing through an iterative process in which potential medical data identified by the neural net is marked as correct or incorrect with regard to the known type, the neural net can be trained to learn to identify specific medical data (e.g., images, 
Claim 5. 	Cohen teaches the method of claim 1, wherein the at least one anatomical image comprises a plurality of anatomical images, wherein each one of the plurality of anatomical images is fed into the at least one neural network component, wherein outputs of the at least one neural network for the plurality of anatomical images are aggregated to compute the intermediate vector. (par. 202-neural network analyzes raw images  and may extract portions of images relevant to determining an increased risk of cancer)
Claim 6. 	Cohen teaches the method of claim 1, wherein each of the plurality of anatomical images depicts a respective unique image planes of the target tissue. (par. 199-distinct raw images:  ata may be classified as raw images 155 (e.g., X-rays, CT scans, MRI, ultrasounds, EEG, EKG, etc.), and the raw images may be provided to NN10 for further analysis)
Claim 7. 	Cohen teaches the method of claim 1, wherein the at least one anatomical image comprises a plurality of anatomical images each fed into the at least one neural network component, (par. 178- the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data, BM velocity, unstructured data, etc., and the data may be stored in an extracted data 
Claim 9.  Cohen teaches the method of claim 1, wherein the intermediate vector is computed as an output of a last fully connected layer that receives a concatenation of an output of a sub-component of the at least one neural network that is fed the at least one anatomical image, and an output of the dense layer of the at least one neural network that is fed at least some of the non-imaging clinical parameters. (par. 178-179- imaging and non-image patient data; par. 205)
Claim 10. 	Cohen teaches the method of claim 1, wherein the intermediate value is outputted by an output layer of the at least one neural network that is fed the at least one anatomical image and the plurality of non-imaging clinical parameters. (par. 178-179- imaging and non-image patient data;  See also par. 204-206)
Claim 11.	Cohen teaches The method of claim 1, wherein the at least some of the non-imaging clinical parameters are selected according to a training dataset of a 
Claim 12. Cohen teaches the method of claim 1, wherein the at least one neural network comprises an ensemble of a plurality of neural networks each differing by at least one neural network parameter, wherein the at least one anatomical image comprises a plurality of anatomical images each fed into each neural network of the ensemble, wherein the intermediate vector is computed as an aggregation of the plurality of embedding values computed by the ensemble and an aggregation of a plurality of values outputted by each respective dense layers of the ensemble. (par. 197-202- an ensemble or NN)
Claims 13-14   Cohen teaches the method of claim 1, wherein the non-imaging clinical parameters exclude an external manual and/or automatic analysis of the at least one anatomical image. (par. 132-133)

Claim 18. Cohen teaches a system for selecting patients for treatment, comprising: at least one hardware processor executing a code  (par. 44, par.159) for:
 feeding at least one anatomical image of a patient depicting a target tissue and a plurality of non-imaging clinical parameters of the patient into at least one neural network component of a model ( par. 178:  the neural net can be trained to learn to identify specific medical data (e.g., images, unstructured, structured, etc.). Neural net NN3 may classify the data into different data types, e.g., raw images, numeric/structured data; par. 179- NN3 may separate the identified patient data into different categories of information, e.g., raw images, unstructured data (e.g., physician notes, diagnosis, treatments, radiological notes, etc.), numerical data (e.g., blood test results, biomarkers), demographic data (age, weight, etc.) and biomarker velocity), and a plurality of non-imaging clinical parameters of the patient into at least one neural 
 outputting by the at least one neural network component, an intermediate vector storing a plurality of embedding values computed for the at least one anatomical image, a plurality of values outputted by a dense layer of the at least one neural network component in response to an input of at least some of the non-imaging clinical parameters, and an intermediate value indicative of likelihood of malignancy for the target tissue; (par. 201-a neural network(s) use clinical data to determine biomarker velocity and determines whether the velocity is indicative of the presence of cancer.; par. 202-neural net extracts portions of images relevant to determining an increased risk of cancer.)
 feeding into a classifier component of the model, a feature vector created from the intermediate vector and the plurality of non-imaging clinical parameters ( par. 205-206-assigned weights applied to neural net inputs and predict a % likelihood of having cancer/ patient risk score.); and 
selecting patients for treatment according to an indication of likelihood of malignancy in the target tissue outputted by the model. (par. 44- machine learning system may be utilized to determine the best cohort grouping as well as determine how biomarker composite data, medical data and other data are to be combined in order to generate a risk categorization in an optimal or near-optimal manner... The machine learning system yields a numerical risk score for each patient tested, which can be used 
Claim 19.  	Cohen teaches the system of claim 18, further comprising a code for:
training the at least one neural network component of the model for outputting the intermediate value indicative of likelihood of malignancy for the target tissue of the target patient, according to a training dataset storing, for each of a plurality of sample patients, a ground truth indication of malignancy, at least one anatomical image depicting the target tissue, and value for the plurality of non-imaging clinical parameters;  (par. 155-training data set of known outcomes (retrospective analysis); and par. 166- providing the neural network system with a myriad of risk factors associated with the presence of cancer, some of which have a greater impact than others, as well as a sufficiently large training data set, the neural network may more accurately predict an individual's likelihood (risk) of having cancer, offering patients and clinicians a strong, evidenced-based individualized risk assessment, with specific follow-up recommendations for patients identified as high-risk.)
creating an intermediate training dataset storing a respective feature vector for each of the plurality of sample patients, wherein each feature vector is created from a respective intermediate vector and the plurality of non-imaging clinical parameters for the respective sample individual, wherein each respective intermediate vector stores a plurality of embedding values computed for the at least one anatomical image of the respective sample individual and a plurality of values, outputted by a dense layer of the trained at least one neural network component in response to an input of at least some of the non-imaging clinical parameters of the respective sample individual, and an 
 training the classifier component of the model according to feature vectors stored in the intermediate training dataset and corresponding ground truth indications of malignancy, wherein the model includes the trained at least one neural network component and the trained classifier component. (par. 201-evaluating analyzes the velocity of biomarkers of a biomarker panel and determines whether the velocity is indicative of the presence of cancer; see also par. 204-which receives different types of input including image and non-image clinical data; par. 205- Neural net assigns weights to each input, and performs an analysis to make a prediction (a % likelihood) of having cancer based on these risk factors, this output is stored and becomes a part of the feedback loop to refine predictions made at a later time. )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (WO 2017173428 A1) in view of Zhao et al (US US 20080097942 A1)
Claim 8.  Cohen teaches the method of claim 7 as explained.  Cohen does not disclose, but Zhao teaches a method wherein the relationships are computed for a first and second image of each pair of the plurality of anatomical images, selected from the group consisting of: likelihood of malignancy for the first image divided by a sum of likelihood of malignancy for the first image and likelihood of malignancy for the second image, absolute value of a difference between likelihood of malignancy for the first image and likelihood of malignancy for the second image, and maximum of the likelihood of malignancy for the first image and likelihood of malignancy for the second image. (Par.26-comparing the difference of the likelihood of malignancy in a first image/ test result to a second image/testing result:  subsequently in step 206, the testing results (predicted likelihood of malignancy) are compared with ground truth records for the set of testing examples. The actual ground truth data and the testing results are compared and the difference is treated as the performance rating (the lower the difference, the better the performance) in step 207)


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (WO 2017173428 A1) in view of Horsch et al (US 20050234570 A1)
Claim	14 	Cohen teaches the method of claim 1, as explained but does not expressly disclose that the malignancy is in breast tissue.  Horsch teaches a system and method wherein the indication of likelihood of malignancy in the target tissue comprises indication of likelihood of malignancy in breast tissue. (par. 46; par. 108- prevalence-modified PM as a function of radiologist PM for 100 cases of ultrasound-detected breast lesions)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Cohen with the teaching of Horsch to include breast tissue among the types of target tissue evaluated for malignancies, with the motivation of improving/lowering the considerable rates of misclassification among suspect lesions (par. 20)
Claim 15. 	Cohen teaches the method of claim 14, wherein the non-imaging clinical parameters are selected from the group consisting of: demographics, age, last body mass index, maximum body mass index, last body mass index class, maximum body mass index class, gynecological history, age at first menstruation, age at last menstruation, indication of postmenopausal, number of menstruation years, pregnancies count, past pregnancies, indication of is breastfeeding, number of children breastfed, indication of current use of hormone replacement therapy, cancer history, family breast cancer first degree, family breast or ovarian cancer, number of relatives with breast or ovarian cancer, minimum age in family for cancer, any personal cancer history, symptoms, lump complaint by woman, bilateral lump complaint by woman, lump complaint by woman in the past, pain complaint by woman, bilateral pain complaint by woman, breast radiology history, past number of breast imaging encounters, past breast density, past final BIRADS assessment DM left, past final BIRADS assessment DM right, past final BIRADS assessment US left, past final BIRADS assessment US right. (par. 172-identifies patient data parameters including: age, gender, address, medical history, physician notes, symptoms, prescribed medications, known allergies, imaging data and corresponding annotations, treatment and treatment outcomes, blood work, genetic testing, expression profiles, family histories;  See also  par. 181; par. 187)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626